 


114 HCON 13 IH: Expressing the sense of Congress that the radical Islamic movement in Afghanistan known as the Taliban should be recognized officially as a foreign terrorist organization by the United States Government.
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. CON. RES. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2015 
Mr. McKinley submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the radical Islamic movement in Afghanistan known as the Taliban should be recognized officially as a foreign terrorist organization by the United States Government. 
 
 
Whereas under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) an organization is defined as a foreign terrorist organization if the organization is a foreign organization, is engaged in terrorist activity, and its terrorist activity threatens the security of United States nationals or the national security of the United States;  Whereas the Taliban is recognized as a terrorist organization by the Department of the Treasury and the National Counterterrorism Center; 
Whereas the Taliban does not appear on the Department of State’s list of foreign terrorist organizations; Whereas the Taliban provided a safe haven for Osama bin Laden and al-Qaeda to conduct planning, training, and operations for the September 11, 2001, attacks, resulting in the deaths of 2,977 innocent persons; 
Whereas over 1,800 United States service personnel have been killed in action and over 19,000 wounded in action combating the Taliban during Operation Enduring Freedom; Whereas the Taliban remains a proven national security threat to the United States; 
Whereas the Taliban continues its domestic reign of terror in Afghanistan, being responsible for three-quarters of the civilian casualties in Afghanistan in 2014; and Whereas the Taliban continue to kill United States citizens, murdering three Americans in Kabul on January 29, 2015: Now, therefore, be it 
 
That Congress— (1) calls on the Department of State and the Administration to recognize officially the Taliban as a foreign terrorist organization; and 
(2)requests the Secretary of State to designate the Taliban as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) and impose any and all restrictions and sanctions that apply with respect to such designation.  